Opinion by
Mr. Justice Paxson :
The defendant below was sued as indorser of a promissory note. His defense was that when he parted with the note to the *617plaintiff, tbe latter agreed not to look to him as indorsee. This was to contradict the legal effect of the indorsement; in other words to reform the instrument. He attempted to do this by his oath alone. This will not do. He was flatly contradicted by the plaintiff; there was only oath against oath, and the note must stand.
We see no error in the rulings of the court.
Judgment afflrmed.